 OPERATIVE PLASTERERS, LOCAL 394Operative,Plasterers'&Cement Masons'InternationalAssociation, Local 394andBurnham Brothers, Inc.Case 28-CB-704November 9, 1973DECISION AND ORDERBY MEMBERS JENHINS, KENNEDY, ANDPENELLOOn May 7, 1973, Administrative Law Judge JerroldH. Shapiro issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief, and the Respon-dent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm therulings,findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.Contrary to the Administrative Law Judge, ourdissenting colleague would find that an object of thework stoppage was to cause the Employer to makecontributions into the escrow fund. In so doing, herelies on credited testimony that Respondent's vicepresident, Reginald Watson, told two employees thatthis was the reason for the strike and on uncontrad-icted, but discredited, testimony of the Employer'sattorney,Dennis Blackhurst, thatRespondent'spresident told him that this was one reason for thestoppage.With respect to the former, the Administrative LawJudge found that to accept Watson's statement as thetrue motive for the, strike would ignore the record asa whole. We agree. Watson played no part in thedecision to strike and was a layman who understand-ably could have difficulty in distinguishing betweenan escrow account and a trust fund.' Respondentengaged in no prior work stoppages over theEmployer's failure, or any other employer's failure,to pay into the escrow account. However, Respon-dent had previously struck over the Employer's priorfailure to keep his trust fund payments current. Thetrust administrator's report shows that the Employer1Our dissenting colleague,in discussing an employee's testimony,states,"Me referenceto a `trust fund'obviously related to the escrow fund."2That uncontradicted testimony,cannot be discredited solely by thewitness' demeanor is not so clear an evidentiary rule as our colleagueimplies. CompareN.L.RB. v. Ray SmithTransportCo.,193F.2d 142, 146(CA. 5, 1951)-no lawful finding can be made contrary to direct,unimpeached,uncontradicted,and reasonable testimony-withN.L.RB. v.Radchffe, et at. d/bla Homedale Tractor & EquipmentCompany,211 F.2d309, 315 (C.A. 9, 1954)-the Board may decline to credit the testimony ofinterestedwitnesses,even though such testimony is not contradicted-and207 NLRB No. 8147was chronically delinquent in such payments. TheEmployer asked his attorney to find out why thestrikewas called and was told the stoppage con-cerned the trust fund. The attorney did not mentionthe escrow account. The Employer, who was over$400 in arrears, made payment to the trust adminis-trator the next day. The work stoppage was called offshortly thereafter-the following day-when Res-pondent normally would have learned of the pay-ment. The Employer neither delivered the check toRespondent, as it had previously done, nor informedRespondent that payment had been made. Thus, theactions of both the Employer and the Respondentare consistent with, and indicate, the fact that thetrust fund delinquency was the object of the strike.Our dissenting colleague would overrule the Ad-ministrativeLaw Judge's credibility resolutionagainstBlackhurs`'s testimony on the grounds that"the trier of fact is not free to disregard the[uncontradicted] testimony of a witness because he isnot impressed by the bearing or delivery of thatwitness." 2 That situation, however, is not present inthis case. The Administrative Law Judge found thatthe witness' testimony was discredited not only byhisdemeanor, but also by the witness' changingtestimony, the circumstances of the case, and therecord as a whole. Blackhurst originally testifiedabout only the trust delinquency. After being shownhis affidavit he testified about the escrow fund. Inaddition, the Employer, credibly without contradic-tion,testified that Blackhurst told him the stoppagewas over the trust fund. The testimony that Black-hurst omitted mention of the escrow account is directevidence that Blackhurst did not consider it to be acause of the work stoppage and circumstantialevidence that it had not been mentioned by Respon-dent's president.A trier of fact need not accept uncontradictedtestimony as trueif it containsimprobabilities or ifthere are reasonable grounds for concluding that it isfalse. It is well settled that a witness' testimony maybe contradicted by circumstances as well as bystatementsand that demeanor may be considered insuch circumstances.3 And the Board gives greatweight to an Administrative Law Judge's considera-tions of demeanor.4 For these reasons We find thatthe Judge's credibility resolution is not contrary, tothe clear preponderance of all relevant evidence.N.L.RB. v. Local 138,International Unionof OperatingEngineers,AFL-CIO[ZaraContractingCo., Inc.],293 F.2d 187, 192 (C.A 2, 1961)-a findingbased solely on the trier's disbelief of uncontradicted evidence is notnecessarily invalid.Where, as here, the trier of fact is also the judge,he can determinewhether the situation warrants consideration of demeanor.If his determina-tion is reasonable it should not be overturned. Such is the caseat bar. Forfurther discussion of the issue see 62ALR 2d 1191.s Jones on Evidence,29:13(6th ed. 1972).aInStandardDry Wall Products,Inc.,91NLRB 544, 545, enfd. 188 F 2d(Continued) 148DECISIONS OF NATIONALLABOR RELATIONS BOARDMoreover, even were we to credit Blackhurst'stestimony, it would show only that Respondent'spresident made the statement. It would be evidence,but not conclusive proof, of motive. As indicated inthe discussion of Watson's testimony, the record as awhole belies the contention that the escrow accountwas a motive for the work stoppage.Accordingly, we shall adopt the Decision of theAdministrative Law Judge and dismiss the complaintin its entirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board orders that the complaint herein be,and it hereby is, dismissed in its entirety.MEMBER KENNEDY,dissenting:The complaint alleged that Respondent violatedSection 8(b)(3) of the Act by engaging in a workstoppage and by refusing to refer employees to theEmployer with an object of compelling the Employertoplace in escrow a contractual wage increasedisapproved by the Construction Industry Stabiliza-tion Committee (CISC). Respondent admitted thework stoppage, but denied that an object thereof wasas attributable by the complaint.In order to prove that the work stoppages had theobject described in the complaint, the GeneralCounsel presented as witnesses two working fore-men, John Natale and Garland Bartlett, members ofthe Respondent Union, who testified that about themiddle of June 1972, while working at projects of theEmployer, Reginald Watson, assistant business agentand vice president of Respondent, told them to stopworking and report to the union hall because theEmployer was not placing money in escrow forwages. The Administrative Law Judge credited thistestimony against the denials of Watson. On its face,thiscredited testimony directly establishes theprohibited object of the work stoppage. However, theAdministrative Law Judge refused to give effect toWatson's statement because it is "so patently at oddswith other clearly established facts that no effectiveforce can be given to it." According to the Adminis-trativeLaw Judge, Watson played no part in thedecision to call the work stoppage and there is noevidence that his statement was consistent withRespondent's policy in dealing with other employerswho had ceased making similar escrow payments.I cannot agree that Watson's statement was so atodds with other evidence in the record that no effectcan be given to it. There is no suggestion in therecord as to why Watson, who admittedly wasauthorized to call the work stoppage, erroneouslyattributed the cause to the failure to make escrowpayments. Moreover, there is other testimony whichcorroboratesWatson's statement as to the reason forthe work stoppage. Thus, when Foreman Bartlett onWatson's instructions called at the union hall andspoke to Parker, Respondent's secretary-treasurerand its principal official, the latter told him,according to Bartlett, "that Burnhams was behind ontheir health and welfare and they were not payinginto the escrow fees." Bartlett also testified:Mr.Parker told me that afternoon that theBurnhams was some $400 delinquent in theirhealth and welfare and they also was not payinginto their trust fund, that he didn't want me tocontinue working for them until we got thingssquared away ... .The reference to a "trust fund" obviously related tothe escrow fund. Bartlett gave further testimonyconcerning his conversation with Parker whichindicates Respondent's concern about the Employ-er's refusal to make escrow fund payments. Thus herecalled:Mr.Parker told me that afternoon that they hada meeting in Scottsdale on the funds that was dueinto the escrow and some of the contractors waspaying it and some wasn't, and most everyone inthe Valley was paying it except one or two, buttheBurnhams hadn't paid a dime in on it.Parker did not deny the foregoing testimony ofBartlett.Further corroborative of the General Counsel'scontention thatWatson expressed Respondent'sreasons for calling the work stoppage is the testimo-ny of the Employer's attorney, Blackhurst. Theattorney testified that after the work stoppage inJune he telephoned Parker to ask the reason for thestoppage. Parker replied:... that there was a shortage on, I believe, thehealth and welfare funds and that also theBurnhams were not paying money into the escrowfor the January I increase.Parkerdidnot deny the attorney's testimony.Although he said that he was unable to recall thewords used during this conversation, he "assumed"that the attorney's version was true. Notwithstandingthat Parker, who was in the best position to know,accepted the accuracy of the attorney's version oftheir conversation, the Administrative Law Judge didnot credit it because he was "not impressed by thedemeanor of Blackhurst [the attorney] and receivedthe impression from his bearing and delivery that his362 (C.A. 3, 1951), the Board stated, "[A Is the demeanorof witnesses is afactor of consequence in resolving issues of credibility, and as the TrialExaminer,but not the Board, has had the advantage of observing thewitnesseswhile they testified, it is our policy to attachgreat weightto a TrialExaminer'scredibility findingsinsofar asthey are based on demeanor OPERATIVE PLASTERERS, LOCAL 394149version of the phone conversation was not accurate."This is an impermissible application of the demeanorprinciple.When witnesses give conflicting versions ofan event, demeanor is a proper factor to beconsidered in resolving the conflict. But whenadverse witnesses agree as to a conversation betweenthem, as here, there is no credibility problem becausethere is no conflict. Under these circumstances, thetrier of fact is not free to disregard the testimony of awitness because he is not impressed by the bearing ordelivery of that witness. Demeanor is a last resort inresolving credibility; it does not have sufficientscientificvalidity to justify creating a credibilityproblem.To summarize: The Administrative Law Judgecredited testimony of the foremen witnesses thatRespondent's assistant business agent told them tostop work because the Employer was not makingcontributions to the escrow fund. The Employerattorney's uncontradicted testimony is that Respon-dent's business agent told him that one of the reasonsfor the work stoppage was the failure to make escrowfund contributions. Foreman Bartlett's uncontradict-ed testimony of his conversation with Parker afterthe work stoppage was confirmatory of Respondent'sconcern about nonpayment into the escrow fund aswell as of nonpayment of health and welfare benefits.This testimony proves, in my opinion, the GeneralCounsel's complaint allegation that one of thereasons for the June 1972 work stoppage at theEmployer's projects was the failure to make escrowpayments which the CISC had forbidden.5Irealize that the Administrative Law Judge hascredited Parker's testimony that the sole reason forthe June 1972 work stoppages was the Employer'sfailure to pay money owed to the health and welfaretrust fund. But the Board is not bound by hiscredibility determinations As stated by the Board inthePoinsett Lumbercase: 7InStandard Dry Wall Products Inc., [91NLRB544] the Board said, "It is our policy to attachgreatweight to a Trial Examiner's credibilityfindings insofar as they are based on demeanor.Hence we do not overrule a Trial Examiner'sresolutions as to credibility except where the clearpreponderance ofallthe relevant evidence con-vinces us that the Trial Examiner's resolution wasincorrect."This policy is grounded in the factthat, unlike the Board, the Trial Examiner, byvirtue of his direct observation of witnesses at thehearing,has the opportunity to observe andevaluate factors of appearance and demeanor ofwitnesses. However, as we also stated inStandardDry Wall Products Inc.,in contested cases, "TheAct commits to the Board itself, not to theBoard's Trial Examiner, the power and responsi-bility of determining the facts as revealed by apreponderance of the evidence," and the Board isnot bound by the Trial Examiner's findings offacts, but bases its findings upona de novoreviewof the entire record.It seems to me that the clear preponderance of therelevant testimony set forth above establishes thattheAdministrativeLaw Judge was incorrect increditing Parker's explanation of the reason for thework stoppage. Accordingly, I would find, in accordwith the contention of the General Counsel, that oneof the objects of the work stoppage was to cause theEmployer to make contributions to the escrow fundin violation of the CISC prohibition. In view of hisfinding as to Respondent's object in causing thework stoppage, the Administrative Law Judge founditunnecessary to decide whether it was a violation ofSection 8(b)(3) if the work stoppage were intended tocompel the Employer to place in escrow a contractu-alwage increase disapproved by the CISC. I wouldproceed to consider this issue either by remandingthe case to the Administrative Law Judge or by theBoard directly.5The Administrative Law Judge also rejected the General Counsel'scontention that,in addition to the work stoppage,Respondent refused torefer employees to the Employer for the same reason-the failure to makeescrowpayments.In view of the fact thatthe remedywould be the same, Iconsider it unnecessary to pass on this aspect of the Administrative LawJudge's ruling.6N.L.R.B.v.Bogart SportswearMfg. Co.,Inc.,461 F.2d 847(C.A. 5,1972);Sign and Pictorial Union Local1175,Brotherhood of Painters,Decorators and Paperhangersof America, AFL-CIO [WebsterOutdoorAdvertisingCo.] v.N.L.R.B.,419 F.2d 726 (C.A.D.C.,1969);HalliburtonCompany v.N.LR.B.,409 F.2d 496(C.A. 5, 1969).7Poinsett Lumber and ManufacturingCompany,147 NLRB 1197, 1198.DECISIONSTATEMENT OF THE CASEJERROLD H. SHAPIRO, Administrative Law Judge: Thehearing in this case, held on March 27, 1973, is based uponunfair labor practice charges filed by Burnham Brothers,Inc., herein called the Employer, on June 15, 1972, and acomplaint issued on October 20, 1972, on behalf of theGeneral Counsel of the National Labor Relations Board,herein called the Board, by the Acting Regional DirectorforRegion 28, alleging that Operative Plasterers' &CementMasons' InternationalAssociation, Local 394,herein called Respondent, has engaged in unfair laborpracticeswithin the meaning of Section 8(b)(3) of theNational Labor Relations Act. Respondent filed an answerdenying the commission of the alleged unfair laborpractices.Upon the entire record, from my observation of thedemeanor of the witnesses, and having considered theposthearing briefs, I make the following: 150DECISIONSOF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESSOF THE EMPLOYER INVOLVEDBurnham Brothers,Inc., the Employer, an Arizonacorporation, with its principal place of business in Mesa,Arizona, does business in Arizona - as a lathe, plastering,and drywall contractor in the building and constructionindustry, and during its normal course of business annuallyreceives through Arizona suppliers materials valued inexcess of $50,000 shipped to said suppliers from outside theState of Arizona, and annually furnishes to firms directlyinvolvedin interstatecommerce services valued in excessof $500,000. The parties stipulated, and I find, that theEmployer is an employer engaged in commerce and in abusinessaffecting commerce within the meaning of Section2(6) and (7) of the Act.II. THE LABORORGANIZATION INVOLVEDOperative Plasterers' & Cement Masons' InternationalAssociation,Local 394, the Respondent, is a labororganization within the meaning of Section 2(5) of the Act.iIII.TILE ALLEGED UNFAIR LABOR PRACTICESA.Background and IssuesThe Employer by virtue of its membership in anassociation of plastering contractors, Associated PlasteringContractors of Arizona, Inc., herein called the Association,isbound by that collective-bargaining agreement enteredinto by the Respondent and the Association on June 1,1971, herein called the Association contract. The Associa-tion contract is effective from June 1, 1971, through May31, 1973. It provides for certain wage increases effectiveJune 1, 1971, January 1, 1972, and June 1, 1972. Prior tothe negotiation of the Association contract, the Presidentof the UnitedStates,acting underthe authority of theEconomic Stabilization Act of 1971, promulgated Execu-tiveOrder 11588 to stabilize wages in the unionizedportions of the construction industry (WSC 501:61).1 Thisorder established a Construction Industry StabilizationCommittee, herein called CISC, to stabilize wages in theunionized portions of the construction industry, andprovided,inter a1ia,that all wage increases and othereconomic adjustments in the construction industry were tohave the approval of the CISC before they could be putinto effect. The order also provided for the creation of craftdispute boards, composed of representatives of labor andindustry, for each craft to assist in resolving wage disputesand to pass in the first instance, subject to CISC review, onthe acceptability of negotiated wage increases. The craftdispute board set up to assist the CISC in the plasteringindustry was the Plasterers & Cement Masons NationalCraft Board.2 The Respondent and the Association onJune 1, 1971, when they entered into the AssociationiWSCrefers tothe BNA volume entitled "wage and Salary Controls "2On August15, 1971,the President,acting under theauthority of theEconomic StabilizationAct of 1970,promulgated ExecutiveOrder 11615(WSC 501:31), establishing the 90-day wage and price freeze, commonlyknown as Phase I of the economic stabilizationprogram. Then,with theadvent of Phase II onNovember 14, 1971, there became effective Pay Boardcontract, knew that the wage and fringe benefit provisionswould have to be approved by CISC. To provide for thiscontingency, article 29 of the Association contract entitled"Presidential Executive Order 11588," was negotiated bythe parties. The article readsin itsentirety:The parties understand that because of the President'sExecutive Order 11588, theincreasesinwages andfringe benefits reflected in this agreement cannot gointo effect until they are approved by the ConstructionIndustryStabilizationCommittee.However, it isagreed by the parties under this agreement that oncethewages and fringe benefits are approved theincreases will go into effect retroactively to the effectivedate of the agreement.Therefore, the Contractors will establish an escrowaccount in Great Western Bank, Phoenix, Arizona.During the period of time between the effective date oftheAgreement and approval by the ConstructionIndustry StabilizationCommittee of the increasesnegotiated herein, the Contractors will pay to theemployees the rates contained in the prior Agreementbetween the parties and immediately deposit in theescrow account the increase portion of the newly-negotiated rates. Once final approval has been given bythe Construction Industry Stabilization Committee, theamounts accumulated in escrow (to the extent ap-proved) shall be paid to the employees involvedretroactively to the effective date of the Agreement;any excess (not approved by the Construction IndustryStabilizationCommittee) shall be returned to thedepositingContractors.At that point, the escrowaccount shall be closed. Out-of-town contractors shallbe required to follow the same procedure.Each deposit into the escrow Account shall beaccompanied by a report with a copy to the Unionshowing the name of the Contractor, the Unionaccount number, the names of the affected employees,thehoursworked by them and such additionalinformation as may be necessary to account for theamount deposited on behalf of each such employee inthe payroll period covered.Notwithstanding any other provision of this Agree-ment, and in particular any "no-strike" clause that maybe contained herein, the Union shall be free to strike orengage in any lawful, primary, economic action overany dispute between the parties involving wages andfringe benefits, until such time as the rates negotiatedby the parties have been given final approval by theConstruction Industry Stabilization Committee underE.O. 11588.If this agreement is approved by the ConstructionIndustry StabilizationCommittee under ExecutiveOrder 11588, it shall not be reopened during the termof the agreement except by mutual agreement. If thisagreement is not approved by the ConstructionIndustryStabilizationCommittee under ExecutiveOrder No. 2 issued by the PayBoard underthe authority delegated it byExecutive Order 11640 (6 CFR 159). That order delegated to the CISCauthority to administer Pay Board policies withrespect to wages in theconstruction industry, and provided thatallwage increasesand economicadjustments in the construction industry were to have the approval of CISCbefore they could be put into effect. OPERATIVE PLASTERERS, LOCAL 394151Order 11588, and Executive Order 11588 is rescindedor suspended at any time, during the term of thisagreement, then, in that event, notwithstanding anyother provision contained in this agreement, the partieshereto shall be required to renegotiate all wage andfringe benefit provisions contained in the agreement,provided, however, that the wage and fringe benefitsshall in no event exceed those contained in thisagreement.As described below, the CISC reviewed the various wageincreasesincluded in the Association contract, approvedthe one effective June 1, 1971, and rejected the others. It isin this context that the General Counsel alleges thatRespondent violated its obligation to bargain in good faithwith the Employer under Section 8(b)(3) of the Act bycausing work stoppages and refusing to refer employees tothe Employer with an object of causing the Employer toplace in escrow the wage increases disapproved by theCISC.B.TheDecisionof the CISC Concerning the WageIncreases Provided for by the Association ContractPursuantto the Presidential Orders and the order of thePay Board, the wageincreasesin the Association contract,effective June 1, 1971, January 1, 1972, and June 1, 1972,weresubmitted to CISC which on about January 25, 1972,notified the parties:[CISC] has found acceptable only the first step of theeconomicadjustments provided for in the contract totake effecton June1,1971, and the local parties arefree to placethem into effect. However, the committeeis returningthe remaining wage and salary incrementsprovided for in theagreementto the [Plasterers &CementMasons'NationalCraftBoard]withoutapproval. Those provisions of the contract returned tothe craft board without approval cannot be placed intoeffect and thelocalparties should proceed to modifythisagreementand return it to the craft board forreview.The Association and Respondent entered into negotia-tionswith theaim of makingthe January 1, 1972, and June1,1972,wageincreasesacceptable to the CISC. On orabout June 13, 1972, they entered into an agreement whichdecreased the amount of the contractualincreaseseffectiveJanuary 1, 1972, by 25 cents an hour, and June 1, 1972, by45 cents an hour, and negotiated a wage increase of 70cents an hour effective January 1, 1973. This modificationof the Association contract was submitted to, and onAugust 28, 1972, eventually rejected by, the CISC whichnotified theparties:[CISC] after careful consideration of the agreementfinds that theeconomicadjustments due on January 1,1972, June 1, 1972, and January 1, 1973, are substantialincreasesand are inconsistent with the criteria utilizedby the Committee. Therefore, the Committee isreturningthis agreement to the Craft Board and advisesthat no increase on January 1, 1972, andincreases of454on June 1, 1972 and 200 on January 1, 1973would be appropriate. The Committee suggest thatsteps should be taken by the parties to modify thisagreementand to return it to the craft board for review.The Respondent and the Associationaskedthe CISC toreconsiderthis decisionand on January 22, 1973, CISCnotified the parties:[CISC]is returning the following proposed economicadjustmentsto the craft boardwithout approval:January 1, 1972,June 1,1972 and January 1, 1973increments.The Committeereaffirms its suggestionthat no increase on January 1, 1972;454 on June 1,1972 and 20¢ on January 1, 1973 would be appropri-ate.The partiesshould proceedtomodifythe agree-ment and submit it to the CraftBoard for review andresubmissionto the Committee.Thereafter,the Respondent and Association submitted anew proposedwage package,throughthe CraftBoard, tothe CISC. At the timeof the hearing in this case,the partieshad been notified that CISC hadapproved this modifica-tion provideditwas further modified in certain respects.The Respondent and the Associationare currently renego-tiating thematter.Effective November 14, 1972, the PayBoard issued anumber ofregulationson the subjectof the stabilization ofwages and salaries. In connection with these regulations,the PayBoard issued what are known as"Pay Rulings."One of these rulings whichdeals with escrow accounts, PayBoard Ruling 1972-125, was issuedon December 13, 1972,and reads as follows: (WSC 501:2130):IssueWould it constitute a violation of Economic Stabili-zationRegulations, § 201.41, 37 Fed. Reg. 24971(1972),for an employer to place negotiated wageincreases in an escrow account pendingapproval byCISC and the Pay Board, respectively?RulingNo. Section 201.41 prohibits the payment orreceipt ofanyportion of a wage and salary increase notpermitted by the Economic Stabilization Regulationsor by decision or order of the Pay Board or its delegate.In thesituation where wage increases are delivered toand remain in an escrow account pending approval byeitherCISC or the Pay Board, depending on whichbody has jurisdiction, with reversion to the employerupon disapproval,such increases are neither paid bythe employer nor received by the employees. Note,however,if the escrow agreement does not provide forreversion to the employer in the event of, andimmediately upon, denial of the exception by CISC orthePayBoard,such wages and salaries would beconsidered paid and received in the year that suchwages and salaries are placedin escrow and suchpayment would constitute a violation of theRegula-tions. See Examples (4) and (5) of Economic Stabiliza-tion Regulations, § 201.41, 37 Fed. Reg. 24971 (1972).Examples(4)and (5) of the Economic StabilizationRegulations,sec. 201.41, referred to in the above rulingread, in pertinent part, as follows: (WSC 501: 1035,1036):Example (4).Assume the same facts as in Example(1), except theparties also agreed that the increase inexcess of the standard would be paid into an escrowaccount pending approval or disapproval of the requestfor exception.The terms of the escrow agreementprovide that to the extent the exception is granted 152DECISIONSOF NATIONALLABOR RELATIONS BOARDescrowed monies will be paid to the employees and tothe extent that exception is disallowed the portiondisallowedwill revert to Employer A. The escrowagreement would terminate at that time. Since theterms of the escrow agreement provide only forpayment of amounts approved by the Pay Board andreversion of the disapproved amounts, the parties to thecontract did not violate the provisions of this chapter.Example (5).Assume the same facts as in Example(1)and (4) except that the terms of the escrowagreement provide that disapproved amounts shallcontinue to be paid into the fund and shall be paid outto the employees upon the relaxation or cessation ofeconomic controls or when otherwise legally allowable.Since the terms of the escrow agreement provide forbeneficial ownership by the employees of the escrowedamounts, such amounts constitute deferred compensa-tion for services rendered in the control year suchamounts are paid into escrow. Continued payment ofsuch amountsby Employer A after a disallowance bythe Pay Board results in a violation of the provisions ofthis chapter by all parties at interest to the agreement.Consistent with the Pay Board Ruling 1972-125, prior tothe rulingthe secretary of the CISC by memorandum ofJune 7, 1972, had notified all of its craft boards:At its meeting of June 2, 1972, the CISC considered thematter of placing momes in escrow in connection witheconomic adjustments in agreements negotiated beforeNovember 14, 1971 where the CISC has ruled adjust-ments unreasonably inconsistent with stabilizationpolicies.In the situation in which an increment has beendisapproved and a lesser amount has been authorized,monies in excessof the authorized amount may neitherbe placed in escrow nor continue to be placed inescrow.As indicated above, in January 1972 and August 1972,the Respondent and the Association were notified that theCISC had rejected the January 1, 1972, and June 1, 1972,wage increases provided for in the Association contract. Bythe end of August 1972, the Association had returned to itsmembers all of the money placed in the contractual escrowaccount to cover these increases. Even prior to this date,however, virtually all of the approximately 12 to 14Association members covered by the Association contract,with the knowledge of the Union, had stoppedplacingmoney in escrow. One of these employers ceased makingpayments in January 1972, two in February 1972, one inMarch 1972, one in April 1972, one in May 1972, one inJuly 1972, and another early in August 1972. There is noevidence or contention that, in an effort to compel theseemployers to place money in escrow, the Respondentcalled work stoppages or refused to refer employees. To thecontrary,theAssociation's executive secretary, JohnWhitney, the individual who would normally be informedby the members about such matters, as a witness for theGeneral Counsel, credibly testified that none of theseemployers had informed the Association that the Respon-dent had either caused work stoppages or had refused toreferemployees to jobs to compel the employers tocontinue to place money in escrow.C.The Union's DisputeWith the Employer OverHealth andWelfare,Pension,and VacationContributionsAllegedlyOwed by the Employer UndertheTerms of the Association ContractThe Association contract obliged the Employer onbehalf of its employees to pay money into various trustfunds-health and welfare,pension,and vacation-hereincollectively called either the trust fund or the health andwelfare trust fund.The trust fund is administered by anorganization known as Fund Administrative Associationof Arizona,Inc., herein called the Administrator.From atleast June 1, 1971, through July 1972, the Administratorduring its normal course of business almost monthlytransmitted audits of the Employer to the Respondentshowing that the Employer was delinquent in makingpayments to the trust fund, and owed the fund money.Between June 1971 and June 1, 1972,theRespondent,through its representatives,complained to the Employerabout this matter and on several occasions the Respondentcalled work stoppages for the purpose of pressuring theEmployer into paying money allegedly owed to the trustfund.3 Nevertheless, in May and June 1972, a copy of theAdministrator's audit of the Employer's account sent to theRespondent showed that the Employer still owed the trustfund in excess of $3,000.In reaching these conclusions, I have not decidedwhether in fact the Employer, as alleged by the Adminis-trator and Respondent,owed money to the trust fundduring the periods relevant to this case. The merit of theRespondent's claim is only relevant insofar as it reflectsupon the Respondent's good-faith belief that the Employerowed such money. On this point the whole record,including the audits submitted to the Respondent by theAdministrator in the normal course of business, and thepre-June 1972 complaints and work stoppages by theRespondent over the alleged shortages,preponderatelyestablish the Respondent's good faith in this matter. Thefact that the Administrator apparently negligently mailedforms to wrong addresses and that the Respondent'sattorney apparently ignored a letter from the Employer'sattorney in early February 1972 seeking to discuss the trustfund money allegedly owed by the Employer does not inmy opinion establish that the Respondent's long-standingdispute with the Employer over the trust fund delinquen-cies was a sham.D.The Events Leading Up to and Surrounding theFiling of the Employer's Chargein thisMatterOn or about January 12, 1972, the Employer through itsattorney,DennisBlackhurst, by letter notified the Respon-dent and the Association that it wasresigningfrom theAssociation. The letter,in itsentirety, reads:As you know, thisofficerepresentsBurnhamBrothers, Inc., a member of your Association. We areenclosingherewith the checkof BurnhamBrothers, Inc.3 The Association contract outlaws all work stoppages except in certainsituations,one of which is a failure to pay the contractual fringe benefits. OPERATIVE PLASTERERS, LOCAL 394153in the amount of $100.00 which will pay its dues to theAssociation in full through January 1972.You are aware from our previous discussions thatthe Burnham brothers have been considering resigningfrom the Association for some time. There have beenseveral occurrences indicating to them that the Associ-ation cannot represent them in a satisfactory manner. Icite only one at this time, that being the failure of theAssociation, through its attorney, Mr. Foster Mori, toresolve the dispute with the Plasterers Union attorneyover the sum of approximately $1,500.00.Please be advised that Burnham Brothers, Inc. ishereby resigning from the Association.It is my understanding that Burnham Brothers, Inc.has the approximate sum of $6,000.00 in an accountwith the Association, which sum the Association isholding until a ruling is made by the ConstructionIndustry Stabilization Committee regarding approvalof the labor agreement between the Association and thePlasterer'sUnion. This is- in addition to the sum ofapproximately $1,500.00 earlier mentioned which isbeing held.We expect these sums to be returned, oraccounted for by the Association, when decisions aremade regarding such funds.Shortly after the receipt of this letter, the Respondent'ssecretary-treasurer,Donald Parker, concerned about theEmployer's escrow account payments covering the con-tractual wage increase of June 1, 1971, spoke with AttorneyBlackhurst who arranged a meeting between Parker andthe Employer's president, Robert Burnham. The meetingtook place in Blackhurst's office on January 18, 1972, atwhich time Burnham and Parker agreed to set up a jointaccount at a local bank into which the Employer woulddeposit enough money to pay retroactively the Associationcontract's June 1, 1971, increase in wages. On January 18,1972, a joint account was opened and the Employerdeposited in excess of $15,000 to cover its contractualobligation to pay, if necessary, the June 1, 1971, contractu-alwage increase. There is no evidence that Parker inJanuary 1972, when he spoke to either Blackhurst or toBurnham, demanded that the Employer pay into an escrowaccount any money relating to the contractual increaseeffective January 1, 1972.Subsequent to the opening of the joint bank accountpertaining to the June 1, 1971, contractual wage increase,CISC, as described earlier, on January 25, 1972, informedthe parties that it had found this wage increase acceptable.By letter dated February 1, 1972, Parker informed theEmployer of this fact. The Employer, using the moneycontained in the joint account and with the assistance oftheUnion, paid those employees entitled to receive theJune 1, 1971, wage increase. The letter of February I, 1972,also informed the Employer that the CISC had rejected theJanuary 1, 1972, contractual increase of $1 per hour and, inthis regard, Parker requested that the Employer pay $1 per4The remarks attributed to Watson are based on the credible testimonyof Natalie and Bartlett. To the extent he contradicted the testimony ofNatalie,Watson was not an impressive witness. I also reject Watson'stestimony that, after speaking with Natalie on June 13, Watson was not ableto locate another crew on the Hallcraft job. I find Watson located Bartlettand credit Bartlett's undenied version of what Watson said to him.5The remarks attributable to Parker are based on Bartlett's credibleeach hour worked by each employee into the establishedescrow account provided in the Association contract. TheEmployer just ignored this portion of the letter and placednomoney in escrow covering the January 1, 1972,contractualwage increase. There is no contention orevidence that at this time or that shortly thereafter theRespondent engaged in any conduct calculated to causethe Employer to continue to make wage payments into anescrow account. Also, there is no contentionorevidencethat the Union ever again mentioned this subject to theEmployer until the events of about June 13, 1972,described below.In the middle of June 1972, the Respondent directed itsmembers employed by the Employer to cease working ontwo projects, the Hallcraft and Scott jobs. On or aboutJune 13, Working Foremen John Natalie and GarlandBartlett were employed by the Employer on the Hallcraftjob.The Respondent's assistant business representative,Reginald Watson, on that day at different locations on thisjob told Natalie and Bartlett to direct their crews to stopwork and to report to the union hall, stating that theEmployer was not placing money in escrow for wages.Bartlett, who voiced a desire to continue working, was toldbyWatson to speak with Parker, the Respondent'ssecretary-treasurer and its principal official.4 Natalie andhis crew and Bartlett and his crew stopped work and thatsame afternoon checked in at the Respondent's hiring hallat about 4 p.m. as instructed.Bartlett, followingWatson's instructions, at this timewent into Parker's office to determine when he couldreturn to work for the Employer. Parker informed Bartlettthat the Employer was behind in its health and welfarepayments and also mentioned the fact that the Employerwas not placing money in escrow. In this regard, Parkertold Bartlett that some of the contractors were placingmoney in escrow and some were not, that almost everyonein the valley was paying into escrow except for one or two,but that the Employer had not placed any, money inescrow.At this point, Parker, in the presence of Bartlett,received a phone call from the Employer's attorney,Blackhurst, and at the conclusion of his conversation withBlackhurst Parker told Bartlett that the Employer hadadmitted that it had made a mistake of about $400 in thehealth and welfare payments and was going to take care ofthat matter. Parker told Bartlett not to return to work withhis crew until the Employer had paid the money owed tothe health and welfare fund, and that Bartlett should notreturn to work until the Respondent had received thismoney in its office.5 As Bartlett testified, "the gist of thething [was] that Parker did not want [me] to return to thejob until the health and welfare funds had been received.",Parker further instructed Bartlett not to return to work thenext day until he, Bartlett, checked with the Union. Thatsame afternoon Bartlett called the Employer-GlennBurnham-who told him that the Employer had found antestimony which was not denied by Parker.B By conditioning the end of the work stoppage on the Employer'sdelivering a check personally to the Respondent, Parker was using a devicehe had successfully used earlier. Glenn Burnham, the Employer's secretary-treasurer, testified that the first time the Respondent in 1971 called a workstoppage over money owed the health and welfare fund he had to handdeliver a trust fund check to Parker to get the employees back to work 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDerror on its part of about $400 in the health and welfarepayments and that it would hand carry the money "there"by 9 a.m; the next morning and for Bartlett to get his crewand return to work the nextmorning.The next morning, June 14 or 15--sometime prior to8:30 a.m.-Bartlett called the Respondent'soffice andaskedWatson if the Respondent, as promised by theEmployer, had received the money owed by the Employer.Watson told Bartlett'it was too early and refused to advisehim whether he should return to work. Bartlett, however,returned that morning to work at the Employer's Scott job.Also returning to work on this job, at the same time, wasNatalie.That afternoon, June 14, at about 2:30 p.m.,Watson came on to the jobsite where Bartlett and Nataliewere working and in the presence of Natalie placed hishand on Bartlett's shoulder and told him to stop work, thatthe crew should go back to the union hall and place theirnames on the out-of-work list. NatalieandBartlett and therest of the crew stopped work. The next morning, June 15,Natalie and Bartlett signed in at the union hall as being outof work.In the meantime,the Employer-Glenn Burn-ham-had been informed by Bartlett what had taken placeand he told Bartlett to hold tight as the Employer was inthe process of getting an injunction against the Union.Later Burnham told Bartlett that the Employer had gottenits injunction and asked him to` return to work with hiscrew the next morning. Bartlett communicated this toWatson who advised him to call the Respondent's officethe next morning,explaining"Ihave nothing on recordnow." The next morning Watson informed Bartlett that heknew nothing about the alleged injunction against theUnion and for Bartlett to use his own judgment in decidingwhether to return to work. Both Bartlett and Nataliereturned to work that day.As found above, Bartlett testified that in mid-June 1972,after being directed to stop working by Watson, he went toParker's office at which time Parker, on the phone, spoketo the Employer's attorney. The Employer's attorney,Blackhurst, testified that on or about June 14, 1972, theEmployer-Robert Burnham-notified Blackhurst of awork stoppage and Blackhurst immediately telephonedParker and asked him the reason for the work stoppage.According to Blackhurst, "[Parker] informed me that therewas a shortage on, I believe, the health and welfare fundsand that also the Burnhams were not paying money intothe escrow for the January 1 increase." Blackhurst testifiedhe told Parker that there had been a bookkeeping mixupon the health and welfare and the Employer was in theprocess of getting the money and the Union would have itthe next day, but the Employerwas not goingto pay anymoney into the escrow until the CISC told them to do so.Parker stated the Employer and one or two others were theonly contractors not making the escrow payments. Attor-ney Blackhurst again repeated that the Employer wouldnot make any such payments until CISC put its stamp ofapproval on the January 1, 1972, increase. Blackhurst thentestified he had no recollection of Parker's answer,andspecifically testified that the subject of the Union's referralof employees did not come up during this conversation.But, after looking at the affidavit he had submitted to theBoard on June 22, 1972, in connection with the charge thathe filed for the Employer in this case,Blackhurst latertestified,"I do recall that Parker indicated that unless theypaid into this escrow account the union was not going tosupply them with men."The words attril?uted to Parkerduring the course of the Parker-Blackhurst phone conver-sation of June 14, as previously set -out,are based onBlackhurst's testimony. Parker testified he had no inde-pendent recollection of what he,Parker, said to Blackhurstduring this conversation but that on three or four occasionshe had spoken to Blackhurst about the Employer'sdelinquency in making health and welfare payments.Parker also testified that under the circumstances-hisinability to independently recall the words he used on thisoccasion-he would"assume"Blackhurst's version of whatwas said was true.I received the impression that Parkerwas a witness sincerely attempting to accurately recallwhat he said to Parker but without success,that hisinability to remember was caused by the lapse of time andnot by a desire to forget or hide the truth.On the otherhand,Iwas not impressed by the demeanor of Blackhurstand received the impression from his bearing and deliverythathisversionof the phone conversation was notaccurate.In changing his testimony on the matter ofwhether Parker said anything about the Union referringemployees to the Employer,after looking at his affidavit,Blackhurst did not seem to me to be at all confident that infact Parker made this statement but rather he impressedme as telling the truth when he initially testified that Parkerdid not mention this subject.Accordingly,I reject thisportion of his testimony as not credible.I also received theimpression that Blackhurst emphasized certain parts ofParker's conversation out of proportion to their properscale in the context of the conversation. The tenor ofBlackhurst's testimony is that Parker indicated it wouldtake a payment of both the health and welfare and theescrow money to settle the work stoppage.I do not believehim.Not only was he an unimpressive witness, thistestimony does not jibe with the record as a whole. Thus,Foreman Bartlett testified that after Parker'sphoneconversation with BlackhurstthatParker told Bartlett, ineffect,that if the Employer,as promised, paid the moneyowed to the health and welfare trust fund the men couldreturn to work.Even more important,Robert Burnhamtestified he telephonedAttorneyBlackhurst the day of thework stoppage and asked him to find out from the Unionwhat the problem was and that Blackhurst later told himthat the reason for the stoppage was "over a $400shortage" in the health and welfare trust fund. There wasno mention by Blackhurst to Burnham that the Union wasalso demanding that the Employer place money in escrow.Blackhurst did not explain why he failed to tell his clientthat one of the reasons the Union was causing the workstoppage was the Employer's failure to place money inescrow.Based on the foregoing,Ifind that the clearmessage conveyed by Parker to Blackhurst was that thework stoppage was caused by money owed the health andwelfare trust fund, that it could be ended by remedying thismatter, and I further find this was in fact the messageconveyed by Blackhurst to the Employer.Burnham,when told that the work stoppage had beencaused by a shortage of money in the Employer's health OPERATIVEPLASTERERS,LOCAL 394155and welfare trust fund account, proceeded to make out acheck for the shortage, which had been brought to hisattention,which he deposited in the trust fund's bankaccount on or about June 14 or 15 at 9 a.m. There isinsufficient evidence to establish, as contended by theGeneral Counsel, that the Respondent, after it learned thatthe money had been deposited with the trust fund, inducedfurther work stoppages. Of course, if there were furtherwork stoppages, it would cast doubt on whether theRespondent really was concerned about the Employer'shealth and welfare delinquencies or whether it was usingthis as an excuse to compel the Employer to place moneyin escrow. The General Counsel contends there was afurther work stoppage. In my opinion the record does notestablish such a Respondent-induced stoppage. The de-scription and time sequence of the work stoppage, set outabove, is based on a composite of the testimony ofBlackhurst,Watson, Bartlett, and Natalie which establish-es that work stoppages on two jobs took place onconsecutive days in the middle of June prior to the filingwith the Board of the instant charges by AttorneyBlackhurst on June 15, 1972, at 12 noon. I realize thatNatalie at one point testified that the work stoppage on theScott job took place on either June 20 or June 21 and thatBartlett at one point testified that there were two or threestoppages-"I think one around the 13th or 14th and onearound the 19th [of June ]." But Natalie did not testifyabout a June 20 or June 21 work stoppage nor did Bartlettoffer any testimony about a work stoppage which tookplace on or about June 19. To the contrary, when thetestimony of Bartlett, Natalie, Watson, and Blackhurst isread as a whole, it is clear that the only competent evidenceof work stoppages initiated by the Respondent during Juneare the work stoppages described above on' the Hallcraftand Scott jobs which occurred on consecutive daysimmediately prior to the filing of the charges by Blackhurstin this case on June 15, 1972. This question-whether theRespondent continued to induce work stoppages even afterit learned that the Employer, as promised, had delivered acheck for its health and welfare delinquency-plays asignificant role in the' case. Yet, Blackhurst, when heinitially testified, although he testified about the Respon-dent's induced work stoppages, did not mention the factthat there was a further work stoppage after he filed hischarges on June 15 with the Board. He was later recalled,however, and this time testified that "several" days afterRobert Burnham deposited the check on June 14 with thetrust fund there was another work stoppage at which timetheEmployer on June 21 went into the State SuperiorCourt and enjoined the picketing. Blackhurst, as was thecase with his other testimony, did not unpress me when hegave this testimony which involved a matter-the fact of awork stoppage initiated by the Respondent which he wasnot competent to testify about and which the GeneralCounsel did not-support by competent testimony. In fact,other evidence' adduced by the General Counsel toestablish a subsequent work stoppage did not corroborateBlackhurst.Thus,Glenn Burnham testified that on or,7 Pursuant to the terms of the Association contract, the Employer isobligated to here all employees from the Respondent's hiring hall and only ifthe Respondent fails to furnish employees within 48 hours can the Employerabout the day after his brother, Robert Burnham, deliveredthe check to the trust fund on June 14 there was a workstoppage on the Scott job. Plainly, this does not support thetestimony of Blackhurst that another work stoppage tookplace "several" days after the delivery of the check. Ifanything, it lends further support to the inference that thework stoppages on the Hallcraft and Scott jobs took placeon consecutive days immediately before the filing of thecharge in this matter. Finally, I have considered the factthat there are indications that the Employer told ForemenNatalie and Bartlett, when they returned to work, that ithad secured a state court injunction against the Union.Since the injunction was granted on June 21, this wouldindicate there might have been another work stoppageimmediately prior to June 21. But, on the record in this,case, this is sheer speculation which is no substitute forproof that the Union after the work stoppages in mid-Juneon the Hallcraft and Scott jobs did in fact engage in asubsequent work stoppage. Nor does the record preponder-ate in favor of a finding that the Union initiated a workstoppage or induced the employees to continue to stay outofwork even after it learned that the Employer haddeposited the check with the trust fund.There remains one factual matter, namely, the conten-tion of the General Counsel that the Respondent hasrefused to refer employees, upon request, to the Employer.?In support of this contention the General Counsel provedthat on various dates between June 30, 1972, and January30, 1973, the Employer requested that the Respondentreferemployees, and that the Respondent on theseoccasions failed to refer such employees. It is alsoundisputed that the Respondent during 1971 and 1972, dueto the tremendous growth in population and constructionin the area of Phoenix, Arizona, had a difficult timesupplying employees to employers upon request. It is alsoundisputed that during the months of April 1972, May1972,andNovember 1972, the Employer requested ' byname employees registered on the out-of-work list whowere referred to the Employer by the Respondent. And, Ialso findbased on the credible undenied testimony ofParker-that on June 23, 1972, the Employer requestedtwo plasterers for June 26, 1972, and that the Respondentin fact referred one man. Finally, other than the rejectedtestimony of Blackhurst, described above, the GeneralCounsel offered no testimony as to the reasons, if any,given by Respondent's officials to the Employer for thefailure to fill the Employer's requests for employees.IV.ULTIMATEFINDINGSThe General Counsel, as pleaded in the complaint,contends that the Respondent violated Section 8(b)(3) ofthe Act by engaging in work stoppages and by refusing torefer employees with an object of compelling the Employertoplace in escrow a contractual wage increase notapproved by the Construction Industry StabilizationCommittee (CISC). Respondent admits the work stoppagesbut denies the object attributed to the stoppages by theGeneral Counsel. Don Parker, the Respondent's principalsecure employees fromanysource. The contract also allowsthe Employerto ask for certain employees registered on the out-of-work listby name. 156DECISIONSOF NATIONALLABOR RELATIONS BOARDofficial, testified that the work stoppages, including theJune 1972 stoppages, were motivated solely by the desire tocompel the Employer to pay money owed to the health andwelfare trust fund.Inmy opinion, the evidence fails to establish thatRespondent engaged in work stoppages with an object ofcompellmg the Employer to place in escrowwage increasesprovided for in the Association contract. I reach thisconclusion because of the following factors. Any findingthat the Respondent had such an objective would be basedin large part on the remark made by AssistantBusinessRepresentativeWatson on or about June 13 or 14 when hedirectedWorking Foremen Natalie and Bartlett to stopworking.Watson told them that the Employer was notputting money into the escrow fund for wages. Watson isan agent of Respondent and his statement to the workingforemen constitutes an admission against interest. But, tosay that this ends the matter and that Watson's statementestablishes that an object of the work stoppage was tocompel the Employer to place a wageincreasein escrow isto blindly ignore reality-the whole record. The wholerecord reveals a situation in which Watson's statement, aform of admission,is sopatently at odds with other clearlyestablished facts that no effective force can be given it.Watson played no part in the decision to call the workstoppage, and there is no evidence or even an indicationthat his statement was consistent with the Respondent'spolicy in dealing with other employers who had ceasedplacing the contractual wage increase in escrow. To thecontrary, the testimony of the Association's executivesecretary is to the effect that the Respondent had notthreatened or taken any economic action against any of theAssociation'smembers who, like the Employer, hadstopped placing money in escrow. Even more important inconsidering the significance ofWatson's statement is thefact that immediately followingthis statementthatWat-son'sboss, Parker, the Respondent's principal official andthe one who decided to stop work on the Employer's job,toldForeman Bartlett and the Employer that if theEmployer paid the money it owed the health and welfaretrust fund Respondent would allow the employees toreturn to work. At no time subsequent did Parker or anyother official ofRespondent say or do anything tocontradict Parker's statement. Indeed, the events whichhad taken place before the June 1972 work stoppages lendweight to thebona fidesof Parker's statement and to histestimony at the hearing that the work stoppages in June1972 were motivated solely by the Employer's failure topay money owed to the health and welfare trust fund. Inthis regard, there is no evidence that the Respondentpreviously had expressed animus toward the Employerover its failure to place the January 1, 1972, wageincreasein escrow. Other than Respondent's written request of8Regarding the Respondent's refusal to refer employees to the Employerthe evidence establishes that on certain dates the Respondent failed to referemployees and on other dates did refer employees to the Employer.Whether the General Counsel established that the failures to refer were infact a refusal to refer or simply a failure based upon the lack of qualifiedemployees registered for referral is a question I have not answered,for theevidence does not preponderate in favor of a showing that in not referringemployees to the Employer the Respondent was motivated by a desire tocompel the Employer to place contractual wage increases in escrow. InFebruary 1, 1972, that such payments be made-a requestdevoid of any implication of economic action by Respon-dent if it was not complied with-there is no evidence thatfrom February 1, 1972, until about June 13, 1972, that anyofficial of Respondent either said or did anything whichindicated that the Respondent was mad at the Employer,let alone that it was considering economic action againstthe Employer over its failure to place money in escrow. Asamatter of fact, the Respondent, according to theAssociation's executive secretary, took no action againstany of the members of the Association who, like theEmployer, had discontinued placing wages in escrow.Finally, in determining what motivated the June 1972 workstoppages, I have considered the fact that they wereconsistent with the tactic used by Respondent in the past initshistoricaldisputewith the Employer over allegednonpayment or late payment to the health and welfaretrust.On a number of occasions within the 12-monthperiod prior to June 1972, the Respondent had expresseditsdispleasure to the Employer about money allegedlyowed to the health and welfare trust fund and on a numberof occasions called work stoppages to compel payment ofthismoney into the trust fund.Based on the foregoing, I find that a preponderance oftheevidence does not establish that the Respondentengaged in work stoppages or refused to refer employees8with an object of causing the Employer to place thecontractualwage payments in escrow, and I shall,accordingly, recommend that the complaint be dismissedin itsentirety .9CONCLUSIONS OF LAWI.Burnham Brothers,Inc., is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.Operative Plasterers' & Cement Masons' Interna-tionalAssociation,Local 394, is a labor organizationwithin the meaning of Section 2(5) of the Act, and at alltimesmaterial herein has been, and is, the exclusiverepresentative of all employees in the bargaining unitdescribed below for the purpose of collective bargainingwith respect to wages, rates of pay, hours of employment,or other conditions of employment.3.All employees employed byBurnham Brothers, Inc.,within the jurisdiction of the above-named labor organiza-tion, excluding supervisors as defined in the Act, constitutea unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4.The Respondent has not engaged in unfair laborpractices within the meaning of Section 8(b)(3) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:reaching this conclusion,Ihave relied upon the same reasons set forth in thetext above,as well as the fact that the Respondent did refer employees tothe Employer,upon request,during times material to this case and inparticular on June 26, 1972.9 In view of this finding,Ihave not decided if it would be a violation ofSec 8(b)(3) of the Act for Respondent to have induced work stoppages andwithhold employees from the Employer to compel the Employer to place inescrow a contractual wage increase disapprovedby the CISC. OPERATIVEPLASTERERS,LOCAL 394157ORDER'°The complaint is dismissedin itsentirety.10 In the event no exceptionsare filed as provided by Sec. 102.46 ofthe102.48 of the Rules and Regulations.be adoptedby theBoard and becomeRules and Regulationsof the National LaborRelations Board, the findings,its findings,conclusions, and Order,and all objections thereto shall beconclusions,and recommended Order herein shall, as providedin Secdeemed waived for all purposes.